SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Condensed Financial Statements Net Serviços de Comunicação S.A. June 30, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. Condensed Financial Statements A period ended on June 30, 2010 Contents Report of independent registered public accounting firm concerning special revision 1 Condensed balance sheets 2 Condensed statements of comprehensive income 4 Statements of changes in stockholders equity 5 Condensed statements of cash flows 6 Notes to condensed financial statements 8 REPORT OF THE SPECIAL REVIEW A free translation from Portuguese into English of Special Review Report of Independent Auditors on Quarterly Financial Information prepared in accordance with accounting practices adopted in Brazil. Special review report of independent auditors To The Board of Directors and Stockholders Net Serviços de Comunicação S.A. São Paulo  SP 1. We have performed a special review of the accompanying Quarterly Financial Information of Net Serviços de Comunicação S.A. (Company) for the three and six-month periods ended June 30, 2010, including the balance sheet and the related statements of comprehensive income, changes in stockholders equity, cash flows, explanatory notes and the report on the Companys performance. This Quarterly Financial Information is the responsibility of the Companys management. 2. Our review was conducted in accordance with the specific procedures determined by the Brazilian Institute of Independent Auditors (IBRACON) and the Federal Board of Accountancy (CFC), which comprised principally: (a) inquiries of and discussions with the management responsible for the Companys accounting, financial and operational areas about the criteria adopted for the preparation of the Quarterly Financial Information; and (b) review of information and subsequent events which have, or could have, significant effects on the Companys operations and financial position. 3. Based on our review, we are not aware of any material modification that should be made to the Quarterly Financial Information referred to in paragraph 1 in order for it to comply with the accounting practices adopted in Brazil and with specific standards established by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of the Quarterly Financial Information. 4. As mentioned in Note 2, during 2009, CVM approved several accounting pronouncements, interpretations and guidance, which were issued by the Accounting Pronouncements Committee (CPC), with mandatory application for the year ending in 2010. These accounting pronouncements, interpretations and guidance change the accounting practices adopted in Brazil. These changes were adopted by the Company for the preparation of its Quarterly Financial Information for the quarter ended June 30, 2010, as described in Note 2. The Quarterly Financial Information for the quarter ended June 30, 2009 provided for comparison purposes, was adjusted to reflect the changes in the accounting practices adopted in Brazil with mandatory application for the year ending in 2010 . São Paulo, July 19, 2010. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-1 B. Alfredo Baddini Blanc Accountant CRC 1SP126402/O-8 1 NET SERVIÇOS DE COMUNICAÇÃO S.A. Condensed Balance Sheets (In thousands of reais) Notes 06/30 /2010 12/31/2009 ASSETS (Unaudited) Current Cash and cash equivalents 3 Receivables Inventories Related parties 9 Subsidiaries receivables schedule 9 Recoverable taxes 4 Prepaid expenses Interest on stockholder's equity capital and dividend receivables 9 Rights for prepaid use 9 Other assets Total current assets Non-current Judicial deposits Receivables from related parties 9 Deferred income taxes 4 Recoverable taxes 4 Rights for prepaid use 9 Investments 5 Property, plant and equipment 6 Intangibles 7 Other non-current assets Total non-current assets Total assets 2 Notes 06/30/2010 12/31/2009 LIABILITIES (Unaudited) Current Suppliers Programming suppliers Fiscal obligations Payroll and related charges Debt 8 Accounts payable to related parties 9 Copyrights accounts payable Interest on stockholder's equity capital and dividend payables 9 Deferred revenues 9 Unrealized losses on derivatives 15 Other accounts payable Total current liabilities Non-current Deferred taxes 4 Debt 8 Deferred revenues Accounts payable to related parties 9 Provisions 10 Other accounts payable Total non current liabilities Stockholder's equity Share capital 11 Capital reserves Accumulated deficit Total liabilities and stockholder's equity See accompanying notes to condensed financial statements . 3 NET SERVIÇOS DE COMUNICAÇÃO S.A. Condensed statements of comprehensive income (Unaudited) (In thousands of Reais) Three months period ended June 30, Six months period ended June 30, Notes Net Sales 13 73,063 153,016 Cost of services rendered (30,808) (518,698) (45,168) Gross profit 42,255 107,848 Operating income expenses Selling expenses (32,181) General and administrative expenses (12,537) (40,857) Depreciation and amortization (16,429) (28,439) Other expenses (1,363) (1,784) (47,005) Investments in subsidiaries Equity 5 114,415 221,652 114,415 221,652 Finance results Finance expenses 14 (83,032) 22,502 Finance income 14 25,971 4,094 10,804 26,596 1,081 Profit before income taxes and social contribution 136,261 227,320 Current 4 (2) (2) Deferred 4 43,469 72,516 43,467 72,514 Profit for the period from operations 179,728 299,834 Basic and diluted earnings per share  common 12 Basic and diluted earnings per share  preferred 12 The Company has no other comprehensive results that should be included in these financial statements. See accompanying notes to condensed financial statements . 4 NET SERVIÇOS DE COMUNICAÇÃO S.A. Statements of Changes in Stockholders Equity (Unaudited) For the six months ended on June 30, 2010 and 2009 (In thousands of reais) Number of Shares (thousands) Capital Stock Capital Reserves Notes Common Preferred Subscribed To be paid in Paid in Goodwill on share issues Special Goodwill Reserve Premium on issue of debentures Accumulated deficit Total Balances on December 31, 2008 Capital increase by: Absorption of special goodwill reserve - Profit for the period - Balances on June 30, 2009 Balances on December 31, 2009 Profit for the period - Balances on June 30, 2010 See accompanying notes to condensed financial statements. 5 NET SERVIÇOS DE COMUNICAÇÃO S.A. Condensed statements of cash flows (Unaudited) For the six months periods ended on June 30, 2010 and 2009 (In thousands of reais) Cash flows from operating activities Profit for the period Adjustments to reconcile profit for the period to cash flow from operating activities Equity (221,652) Net variations in monetary restatement and exchange rate Interest expense on borrowing Depreciation and amortization Losses / (Gains) on hedge instruments Deferred income taxes and social contribution Earnings on sale of property, plant and equipment assets Provisions Variations in assets and liabilities (Increase) decrease in receivables (Increase) decrease in inventories and other credits (Increase) decrease in recoverable taxes (Increase) decrease in other assets (Increase) decrease in prepaid expenses Increase (decrease) of suppliers and programming Increase (decrease) in fiscal obligations Increase (decrease) in payroll and related charges Increase (decrease) in deferred revenues Increase (decrease) in provisions and other accounts payable Net Cash provided by operating activities Cash flow from investing activities Acquisition of investments, net of cash acquired - Acquisition of property, plant and equipment and intangibles Cash proceeds from sale of property, plant and equipment assets 1 Net cash used in investing activities 6 NET SERVIÇOS DE COMUNICAÇÃO S.A. Condensed statements of cash flows (Unaudited) For the six months periods ended on June 30, 2010 and 2009 (In thousands of reais) Cash flow from financing activities Loans and financings Incoming Payments interest Related parties Incoming Payments Net cash used in financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period See accompanying notes to condensed financial statements. 7 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 1. Operations Net Serviços de Comunicação S.A. (Net Serviços or the Company) is a publicly held corporation organized under the laws of Brazil. The Company controls a group of cable subscription television companies and is the leading cable television Multiple System Operator (MSO) in Brazil. The shares of Net Serviços de Comunicação S.A. are traded on the São Paulo stock exchange. The Company is located in Brazil and its headquarters are located in São Paulo. The Company provides cable television services under the NET brand name and high-speed Internet access under the NET VIRTUA brand name through several cable networks located in the countrys largest cities. The Company and Empresa Brasileira de Telecomunicações S.A.  Embratel (Embratel), a subsidiary of Telmex Internacional S.A.B. de C.V. (Telmex), jointly provide voice services under the NET FONE VIA EMBRATEL brand name. In addition to having common and preferred shares at Bovespa, the Company holds preferred shares traded at NASDAQ as American Depositary Shares  ADS in the United States of America and is subject to the Securities and Exchange Commission  SEC regulations. Each ADS represents 1 preferred share traded under the code NETC. The Company also has preferred shares that are traded on the LATIBEX, the Madrid stock exchange, and is therefore also subject to the regulations of the Comissión Nacional del Mercado de Valores (CNMV), which are complied with on the basis of the existing requirements in Brazil and in the United States of America. The Company signed an agreement with the São Paulo Stock Exchange (Bolsa de Valores de São Paulo, or Bovespa) to adopt differentiated corporate governance practices, thus becoming eligible for Level 2 listing, which was created to distinguish a select group of companies committing to differentiated corporate governance practices. The quarterly reporting data of the Company include the additional requirements of BOVESPA. Under the articles of incorporation of the Company, disputes and controversies arising from or related to their social status, the Regulation of Level 2, the provisions of the Law of Corporations, the standards published by National Monetary Council, the Central Bank of Brazil and the Securities Commission, the Regulations of the BOVESPA and other rules applicable to the operation of the capital market in general should be resolved by arbitration to be conducted as per the regulations of the Market Arbitration Committee set up by BOVESPA (Arbitration clause). 8 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 2. Basis of Preparation and Presentation of the Financial Statements The financial statements were prepared in accordance with accounting practices adopted in Brazil, additional rules of the Brazilian Securities Commission (CVM), technical pronouncements of the Accounting Pronouncements Committee (CPC) and provisions of the Law of Corporations (BRGAAP). During 2009, the Accounting Committee issued standards CPC 15 to 40 (except 34), interpretations ICPC 1 to ICPC 12 and orientation OCPC 3, complying with the international accounting standards issued by the IASB - International Accounting Standards Board. The Company has elected to reflect, in its entirety, in its financial statements for the period ended on March 31, 2010, the effects of technical pronouncements, interpretations and guidelines for fiscal years beginning from January 1, 2010 and mandatory adoption for the year ended on December 31, 2010. There are no more differences between the result and the equity of the financial statements of the parent by corporate law and the condensed consolidated financial statements prepared in accordance with international standards issued by IASB. According to disclosure requirements, the Company presents below a brief description and corresponding figures to the result and to stockholders' equity related to these effects: 06/30/2010 Net Profit Shareholders equity Balances before of the new accounting practices effects Fixed assets and equity Amortization goodwill - Deferred taxes Other Balances after of the new accounting practices effects Reconciliation of the balance sheet at December 31, 2009, originally issued and adjusted to the new accounting practices, which was shown in this condensed financial statetements was included in the quarterly period of three months ended March 31, 2010. 9 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 2. Basis of preparation and Presentation of the Financial Statements - Continued Reconciliation of the income statement for the six month period ended on June 30, 2009, originally issued with those reported in the quarterly information is demonstrated as following: 06/30/2009 (Orinally issued) Adjustment 06/30/2009 Net Sales - 153,016 Cost of services rendered b 14 Gross profit 14 Operating expenses Selling expenses - General and administrative expenses - Depreciation and amortization a Other net Sales (expenses) b Investment in subsidiaries Equity d 221,652 Operating profit 226,239 Finance results Finance expenses - Finance income - 10,804 Profit before income taxes and social contribution Income tax and social contribution c Net Profit for the period from operations 10 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 2. Basis of preparation and Presentation of the Financial Statements  Continued Description of the principal differences between accounting practices that affect the Company's financial statements: a) Business combinations: Under CPC 15, the cost of a business combination must be measured at a fair value on the date of acquisition. On the acquisition date, the acquiring entity must allocate the acquisition cost (including direct costs of the transaction) and recognize identified assets acquired and liabilities assumed at a fair value. Under previous accounting practices , goodwill is calculated as the difference between the purchase price and stockholders ' equity of the acquired entity. The fair value approach is not used. Goodwill is generally attributed to the higher value of assets (usually property, plant and equipment), which is embedded in the value thereof, and is amortized over the remaining life of the asset, future profitability, or other reasons. The adjustment recorded primarily reflects the recognition of intangible assets in connection with the acquisitions of Vivax, Net Jundiaí, the BigTV Companies and Esc 90 that were not recognized in the acquisition. b) Deferral of incentives received from programming suppliers: The Company receives revenues from programming content suppliers to compensate the Company for marketing activities focused on building the customer base. Under new accounting practices, these amounts are deferred to income over the period of the related contracts. Under previous accounting practices, these incentives were recognized as income when received. c) Income taxes and social contribution: Deferred income taxes have been recorded over the temporary differences related to differences between fiscal bases and accounting practices. d) Equity : the recognition of the effects of new accounting practices in the results for the quarter ended June 30, 2009 has been recognized through equity. 11 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 2. Basis of Preparation and Presentation of the Financial Statements  Continued The Condensed Consolidated Financial Statements were prepared in accordance with international accounting standards established by the International Accounting Standards Board - IASB (known as International Financial Reporting Standards - IFRS), replacing the Condensed Consolidated Financial Statements in accordance with the Brazilian GAAP, as permitted by Instruction CVM No. 457 of July 13, 2007 and Ofício-Circular/CVM/SEP / No. 004/2007 of November 06, 2007, and are filed with the CVM and Bovespa via the IPE System, the category "Financial Data ". During the year 2009, continuing the process of corporate restructuring, the Company merged the accounting of 24 subsidiaries, mainly in the second half of the year and therefore, the financial statements for the period of three and six months ended on June 30, 2009 are not comparable to the six month period of three and six months ending in 2010. The consolidated financial statements have not been affected by the incorporations mentioned. The main accounting policies adopted in preparing the financial statements of the Company are described in the condensed financial statements for the quarter ended March 31, 2010. Authorization for the conclusion of these condensed financial statements was provided at the board meeting held on July 19, 2010. 3. Cash and cash equivalents 06/30/2010 12/31/2009 Cash and banks Banking deposit certificates Exclusive investment fund Bank deposit certificates (CDBs in Portuguese) earn an average of 100% of the Interbank Certificate of Deposit (CDI, Portuguese) rate (10.12% in 2010). CDBs are issued by first-line banks with floating interest rates based on the CDI rate, and have immediate access. Fixed-income investment funds are represented by shares in exclusive investment funds whose assets are mainly CDBs and government bonds. These funds have immediate and total access. 12 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 4 . Current and noncurrent deferred and recoverable taxes a. Recoverable taxes  current and noncurrent 06/30/2010 12/31/2009 Recoverable taxes: Income tax withheld at source Recoverable federal taxes Recoverable ICMS Other 50 8 Current Non-current b. Deferred taxes Non -current assets: 06/30/2010 12/31/2009 Income taxes: Temporary differences Social Contribution: Temporary differences Total Non -current liabilty : 06/30/2010 12/31/2009 Income taxes: Temporary differences Social Contribution: Temporary differences Total The Company has tax loss and a negative basis of social contribution to offset 30% of the annual taxable income, without expiration, for the following amounts: 06/30/2010 12/31/2009 Income Tax Social Contribution Total Income Tax Social Contribution Total Gross amounts - - Tax credit (25% / 9%) Recognized tax credit - Non-recognized tax credit 13 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 4 . Current and noncurrent deferred and recoverable taxes  Continued c. Income taxes and social contribution Income taxes in Brazil include federal income taxes and social contribution on net profits. Three months period ended June 30, Six months period ended June 30, Current income tax and social contribution expenses Deferred income tax and social contribution on: Temporary differences Goodwill Amortization property, equipment and intangible Other Total deferred tax income Total income tax benefit (expenses) The statutory rates applicable for federal income taxes and social contribution are 25% and 9%, respectively, which represent an aggregate rate of 34%, for 2010 and 2009. The income tax and social contribution expense was calculated based on the effective estimated annual tax rate of 13.51%. 5. Investments 06/30/2010 12/31/2009 Investments in subsidiaries and associated companies Goodwill  over fair value of property, plant and equipment assets, licences and client portfolio  ESC90 Goodwill Cost Amortization Total Balance on December 31, 2009 Amortization - Balance on July 30, 2010 During the period of six month ended on June 30, 2010, management has concluded there has been no loss of the goodwill value. 14 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 5. Investments  Continued Detailed information regarding the breakdown and transactions concerning investments as well as relevant information related to the subsidiaries are shown below: Movement of investments Companies Balances on 12/31/2009 Capital increase Interest on own capital Dividends Equity Balances on 06/30/2010 Investments in subsidiaries: Net São Paulo Ltda. - Net Rio Ltda. - - Net Paraná Comunicações Ltda. - - - Reyc Comércio e Participações Ltda. - - - Net Ribeirão Preto Ltda. - - - Net Sorocaba Ltda. - - - Net Goiânia Ltda. - - - ESC 90 Telecomunicações Ltda. - - - Net Bauru Ltda. - - - Horizonte Sul Comunicação Ltda. - - - Net Recife Ltda. - - 614 Serv. de Internet João Pessoa Ltda. - - 614 Serv. de Internet Maceió Ltda. - Jacareí Cabo S.A. - - - ale Ltda. 1 - 1 15 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 5. Investments - Continued Information related to subsidiaries 06/30/2010 06/30/2009 Subsidiaries: Quotas (thousand) Shareholders Equity Capital Stock Income Investments Effect on the Controlling Company Results Effect on the Controlling Company Results Net São Paulo Ltda. Net Rio Ltda. Net Ribeirão Preto Ltda. Net Sorocaba Ltda. Net Goiânia Ltda. Reyc Comércio e Participações Ltda. Net Paraná Comunicações Ltda. - Net Bauru Ltda. ESC 90 Telecomunicações Ltda. - Net Recife Ltda. 57 614 Serviços de Internet Maceió Ltda. - Jacareí Cabo S.A. - Horizonte Sul Comunicações Ltda. - 614 Serv. de Internet João Pessoa Ltda. - ale Ltda. 1 1 1 - 1 - - Net Sul Comunicações Ltda. - Net Florianópolis Ltda. - Vivax Ltda. - 614 Telecom. Ltda.  Big TV - 614 TVT Maceió S.A.  Big TV - 614 TVP João Pessoa S.A.  Big TV - Net Franca Ltda. - Net São Carlos Ltda. - Net Indaiatuba Ltda. - Televisão a Cabo Criciúma Ltda. - 57 Net São José do Rio Preto Ltda. - Net Campo Grande Ltda. - Net Anápolis Ltda. - Horizon Line Brasil Ltda - 1 uarulhos S.A.  Big TV - TV Jacarandá Ltda. - Net Arapongas Ltda. - 33 Net Londrina Ltda. - Net Maringá Ltda. - Antenas Comunitáras Brasileira Ltda. - TV a Cabo Guarapuava Ltda. - 16 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 6. Property, plant and equipment Distribution plant Software and computer equipment Machines and equipment Furniture and fixtures Installations, improvements and properties Vehicles Tools Other Total Cost Balance on December 31, 2009 Additions - Transfers - Provisions/ Write-offs - Balance on June 30, 2010 Accumulated depreciation Annual rate of depreciation (%) 8,33 to 20 20 to 33,33 10 10 4 to 10 20 20 Balance on December 31, 2009 Additions - Transfers - 37 - 37 Write-offs - 6 - Balance on June 30, 2010 Net balance on December 31, 2009 Net balance on June 30, 2010 7. Intangible Assets Cost Goodwill Licenses Softwares Trademarks and Patents Other Total Balance on December 31, 2009 Additions - Transfers - - 90 - - 90 Write-offs - Balance on June 30, 2010 Accumulated Amortization Annual rate of amortization - - 20% 16.67% 20% Balance on December 31, 2009 Additions - - Transfers - Write-offs - Balance on June30, 2010 Net balance on December 31, 2009 Net balance on June 30, 2010 The Company has goodwill arising from the difference between the purchase price and fair value of net assets of the acquired companies, calculated on the purchase date, based on expectations of future profitability. Such goodwill is tested for impairment at least annually. During the six month period ended on June 30, 2010, there has been no indication of loss in the book value of assets of indefinite useful life intangibles. 17 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 8. Debt Effective Interest rate p.a. Currency Nominal Interest rate p.a. 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Current Non-current Total Current Non-current Total Local currency Finame R$ TJLP + 3.15% 9.15% 9.15% Finame PSI R$ 4.50% 4.50% - Bank Credit Notes (CCB) Itaú BBA R$ CDI + 2.55% - 11.39% - - - Foreign currency Global Notes 2020 US$ 7.50% 8.57% 8.57% Perpetual Notes US$ 9.25% 10.57% 10.57% Banco Inbursa S.A. US$ 7.88% 9.22% 9.22% Loans and financings Total Quantity in circulation 06/31/2010 12/31/2009 Nonconvertible Total As of June 30, 2010, the Company complies with all covenants related to its debts. Perpetual Notes have no maturity date. On March 01, 2010, the loan from Banco Itaú BBA S.A., was transferred from the Company to the subsidiary Net São Paulo Ltda, who takes the irrevocable and irreversible responsibility for paying the principal and interest charges, according to the maturity. 18 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 9. Related parties transactions a) Employee benefits Employee salary, benefits and related expenses are stated as follows: Three month period ended June 30, Six month period ended June 30, Description Payroll and Related Charges Profit Participation Plan Statutory benefits Additional benefits b) Remuneration of Management Remuneration paid to the Company's management for services in their respective fields of competence is shown below: Three month period ended June 30, Six monthperiod ended June 30 Short-term benefits Long-term benefits 19 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 9. Related parties transactions  Continued c) Related companies The main balances of assets, liabilities, expenses and revenues due to transactions between related parties on June 30, 2010 and December 31, 2009 are shown below: Current asset Related parties Programming receivable Dividends to be received Interest on equity to be received Rights for prepaid use Total Companies 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Subsidiaries Net São Paulo Ltda. - Net Rio Ltda. - Net Paraná Comunicações Ltda. - Net Belo Horizonte Ltda. - Net Brasília Ltda. - Net Campinas Ltda. - Net Ribeirão Preto Ltda. - Net Goiânia Ltda. - Net Sorocaba Ltda. - Net Bauru Ltda. - 614 Serviços de Internet João Pessoa Ltda. 42 24 - - 84 - - - Net Recife Ltda. - Horizonte Sul Comunicações Ltda. 69 - ESC 90 Telecomunicações Ltda. - Jacareí Cabo S.A. 39 45 - 39 614 Serviços de Internet Maceió Ltda. 54 21 - 76 - - - 21 Others - Stockholders - - Emp. Brasil. de Telecom. S.A - Embratel - 71,779 20 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to condensed financial statements June 30, 2010 (In thousands of reais) 9. Related parties transactions  Continued Non-current assets Related parties Rights for prepaid use Total Companies 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Subsidiaries Reyc Comércio e Participações Ltda. - - Net Paraná Comunicações Ltda. - - Net Rio Ltda. - - Net Belo Horizonte Ltda. - - Jacareí Cabo S.A. - - Horizonte Sul Ltda. - - Net Brasília Ltda. - - Net São Paulo Ltda. - - ESC 90 Telecomunicações Ltda. - - Net Goiânia Ltda. 43 - - 43 Net Campinas Ltda. 85 - - 85 614 Serviços de Internet Maceió Ltda. 5 52 - - 5 52 614 Serv. de Internet João Pessoa Ltda. 43 49 - - 43 49 Net Sorocaba Ltda. 15 33 - - 15 33 Net Bauru Ltda. 2 21 - - 2 21 Net Ribeirão Preto Ltda. 4 16 - - 4 16 Net Recife Ltda. 16 - - 16 - - Stockholders Emp. Brasil. de Telecom. S.A - Embratel - 21 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 9. Related parties transactions - Continued 17 Current liabilities 18 Suppliers Programming suppliers Loans Related parties Interest on equity/ Dividends Deferred Revenue Total 19 20 Companies 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Subsidiaries Reyc Comércio e Part. Ltda. - Net Paraná Comun. Ltda. - Net São Paulo Ltda. - Horizonte Sul Comun. Ltda. - 77 1 - - Net Rio Ltda. - Net Campinas Ltda - Net Goiânia Ltda. - Net Belo Horizonte Ltda. - Net Brasilia Ltda. - Net Ribeirão Preto Ltda. - 20 80 - 20 80 Net Sorocaba Ltda. - 61 60 - 61 60 Net Bauru Ltda. - 1 60 - 1 60 Esc 90 Telecomunicações Ltda. - 22 - 22 - Net Recife Ltda. - 1 - 1 Other - Stockholders Emp. Brasil. de Telecom. S.A.Embratel - Associated Companies Americel S.A. - 5 - 5 Net Brasil S.A. ( * ) - Banco Inbursa S.A. - Globosat Programadora Ltda. ( * ) - Editora Globo S.A. - Primesys Soluções Empresariais S.A. 32 - 32 - Claro S.A. - (*) In the Quarter ended March 31, 2010, pay per view (PPV) programming previously acquired from Globosat started to be acquired from Net Brasil S.A. 22 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 9. Related parties transactions - Continued Non-current liabilities Loans Related parties Deferred revenues Total Companies 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Subsidiaries Net Paraná Comunicações Ltda. - Net Brasília Ltda. - Reyc Comércio e Participações Ltda. - ESC 90 Telecomunicações Ltda. - Net Belo Horizonte Ltda. - Net São Paulo Ltda. - Net Campinas Ltda. - Net Rio Ltda. - - 96 - - 96 Net Goiânia Ltda. - - 45 76 - - 45 76 614 Serviços de Internet João Pessoa Ltda. - - 35 51 - - 35 51 Net Sorocaba Ltda. - - 13 51 - - 13 51 Jacareí Cabo S.A. - - 31 - - 31 Net Ribeirão Preto Ltda. - - 12 25 - - 12 25 Horizonte Sul Comunicações Ltda. - - 17 16 - - 17 16 Net Recife Ltda. - - 18 16 - - 18 16 Net Bauru Ltda. - - 2 4 - - 2 4 - Stockholders Emp. Brasil. de Telecom. S.A.  Embratel - Associated Companies Banco Inbursa S.A. - 23 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 9. Related parties transactions  Continued Operating income. Three months period ended June 30, Services revenue and transfer of administrative expenses Financial Telecommunications  Expenses Programming - commercial commission Programming guide Total Companies Subsidiaries Net São Paulo Ltda. - Net Rio Ltda. - Net Belo Horizonte Ltda. - Net Brasília Ltda. - Net Paraná Comunicações Ltda. - Net Campinas Ltda. - Reyc Comércio e Participações Ltda. - Net Goiânia Ltda. - Net Ribeirão Preto Ltda. - Net Sorocaba Ltda. - Net Bauru Ltda. - ESC 90 Telecomunicações Ltda. - Net Recife Ltda. 72 - Horizonte Sul Comunicações Ltda. - Jacareí Cabo S,A. - 70 - 614 Serv. de Internet João Pessoa Ltda. 43 74 - 42 74 614 Serv. de Internet Maceió Ltda. 59 - 59 - Net Franca Ltda. - Net Anápolis Ltda. - Net São Carlos Ltda. - Net Maringá Ltda. - DR-Emp. de Distr. e Recep. de TV Ltda. - Vivax Ltda. - Net Sul Comunicações Ltda. - Net Campo Grande Ltda. - Net Indaiatuba Ltda. - 93 - 93 Net São José do Rio Preto Ltda. - Net Londrina Ltda. - TV Jacarandá Ltda. - TV Cabo Criciúma Ltda. - 74 - 74 uarulhos S.A. - TVC Oeste Paulista Ltda. - TVC Interior S.A. - Others - Stockholders Emp. Brasil. de Telecom. S.A.  Embratel - Associated Companies Banco Inbursa S.A. - Editora Globo S.A. - Americel S.A. - Globosat Programadora Ltda. - Claro S.A. - Primesys Soluções Empresariais S.A. - Net Brasil S.A. - 24 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 9. Related parties transactions  Continued Operating income. Six months period ended June 30, Services revenue and transfer of administrative expenses Financial Telecommunications  Expenses Programming - commercial commission Programming guide Total Companies Subsidiaries Net São Paulo Ltda. 1 - Net Rio Ltda. 1 - Net Belo Horizonte Ltda. - Net Brasília Ltda. - Net Paraná Comunicações Ltda. - Net Campinas Ltda. 56 1 - Reyc Comércio e Participações Ltda. - Net Goiânia Ltda. - Net Ribeirão Preto Ltda. - Net Sorocaba Ltda. 27 - Net Bauru Ltda. 4 27 - ESC 90 Telecomunicações Ltda. - Net Recife Ltda. 78 - Horizonte Sul Comunicações Ltda. - Jacareí Cabo S.A. - 614 Serv. de Internet João Pessoa Ltda. - 614 Serv. de Internet Maceió Ltda. - 1 - Net Franca Ltda. - Net Anápolis Ltda. - - 53 - Net São Carlos Ltda. - Net Maringá Ltda. - DR-Emp.de Distr. e Recep. de TV Ltda. - Vivax Ltda. - Net Sul Comunicações Ltda. - Net Campo Grande Ltda. - 614 Telecom S.A. - Net Indaiatuba Ltda. - - 16 - Net São José do Rio Preto Ltda. - Net Londrina Ltda. - TV Jacarandá Ltda. - TV Cabo Criciúma Ltda. - uarulhos - TVC Interior S.A. - Others - Stockholders Emp. Brasil. de Telecom. S,A,  Embratel - Associated Companies Banco Inbursa S.A. - Globosat Programadora Ltda. - Editora Globo S.A. - Americel S.A. - Claro S.A. - Primesys Soluções Empresariais S.A. - Net Brasil S.A. - Long term debts and credits transactions with subsidiaries are subject to interest of 12% p.a., with indeterminate maturity and short term balances, which correspond to operational transactions, are paid or received on an average maturity of 30 days without the effects of interest. 25 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 10. Provisions The Company and its subsidiaries are involved in legal and administrative processes before several courts and governmental agencies arising during the normal course of operations, involving tax, labor, civil and other legal matters. These cases involve tax demands, compensation claims, requirements for contract reviews and other actions for which the amounts claimed do not reflect the final expected settlement value. Management, based on information received from its legal advisors, pending legal processes and prior experience has recorded a provision for an amount that is believed to be sufficient to cover probable losses for the ongoing lawsuits as shown below: Labor Civil Tax Social Security Total Balances at December 31, 2009 Additions - Currency adjustments 2 Payments and reversals Balances at June 30, 2010 71 The nature of the estimated liability for tax, labor and civil claims has not changed in relation to disclosures made in financial statements for the year ended 2009. 26 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 11. Stockholder's Equity Capital Stock On June 30, 2010 our share capital is represented by 114,459,685 common and 228,503,916 preferred shares. Share capital may be raised to a maximum of R$ 6,500,000 irrespective of a statutory amendment as per Article 168 of the Law of Corporations, by decision of the Board of Directors who will determine conditions for the issue as perArticle 170, paragraph 1 of the Law of Corporations. The ownership of the Company's share capital on June 30, 2010 and December 31, 2009 is as follows: 06/30/2010 12/31/2009 Common Preferred Total Common Preferred Total Organizações Globo GB Empreendimentos e Participações S.A. 26.0% - 2.9% 26.0% - 2.9% Distel Holding S.A. 8.3% - 2.9% 8.3% - 2.9% Globo Comunicação e Participações S.A. 2.1% 0.8% 1.3% 2.1% 0.8% 1.3% Telmex Group GB Empreendimentos e Participações S.A. 25.0% - 14.1% 25.0% - 14.1% Embratel Participações Ltda. 35.8% 5.4% 15.5% 35.8% 5.4% 15.5% Empresa Brasileira de Telecomunicações S.A.  Embratel 2.2% 7.5% 5.7% 2.2% 7.5% 5.7% Other stockholders 0.6% 86.3% 57.6% 0.6% 86.3% 57.6% 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% Number of Shares The Company is controlled by GB Empreendimentos e Participacoes Ltda, The stockholders are Globo Organizations (51%) and Telmex Group (49%). The by-laws determine distribution of a mandatory dividend of 25% of net income adjusted as per Article 202 of the Law of Corporations, taking the balance available on an aggregate basis. 27 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 12. Earnings per share The following table shows earnings per share (in thousands, except earnings per share): Three months period ended June 30, Six months period ended June 30, Numerator Profit for the period Denominator Weighted average number of common shares Weighted average number of preferred shares 10% - Preferred shares 1.10 Weighted average number of adjusted preferred shares Denominator for basic earnings per share Basic earnings per common share 10% - Preferred shares Basic earnings per preferred share 13. Net sales revenues Net sales revenues for the period are as follows: Three months period ended June 30, Six months period ended June 30, Gross sales revenue Taxes on sales Discounts and cancellations Net Sales Revenue Taxes levied on sales consist primarily of the ICMS state value added tax (Pay TV 10%, broadband 25% to 30%), ISS municipal taxes on services (2% to 5%), federal taxes on revenue PIS (0.65% or 1.65%), and COFINS (3% or 7.65%), and FUST (1%) and FUNTEL (0.5%) taxes. All the Companys revenues are generated in Brazil. 28 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 14. Finance results Three months period ended June 30, Six months period ended June 30, Finance income Interest on loans to subsidiaries and associated companies 7, 1,728 Interest on cash and cash equivalents 7,378 Interest on p repaid rights for use - related parties - - Interest and fines on late monthly payments 365 Interest on tax credits 79 1,324 Foreign exchange fluctuations 7 4 4 Discounts obtained 5 5 Expenses Finance charges on loans and debentures Monetary exchange rate variation Finance charges and monetary exchange  related parties Finance charges on provisions for contingencies Losses from Hedge/Swap operations IOF tax on bank current account 148 PIS and COFINS taxes on income Interest on suppliers and taxes Discounts extended Others 5 29 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 15. Financial instruments a) General The Company is exposed to market risk arising from their operations, and it uses derivatives as hedges to minimize its exposure to such risks. A substantial portion of the Company's revenues are generated in Brazilian reais, while the Company has debts and accounts payable to suppliers of equipment and programming geared to foreign currencies, therefore its results are susceptible to variations due to changing exchange rates, particularly that of the US dollar. The market values of the Company's principal financial assets and liabilities were determined using available market information and appropriate valuation methodologies. The use of different market methodologies may affect estimated realization values. These instruments are managed using operational strategies aiming for protection, security and liquidity. The control policy includes continual monitoring of the contracted rates versus prevailing market rates. The Company and its subsidiaries do not make speculative investments in derivatives or other risk assets. The Company has formal risk management policy. The Financial Committee provides supports for the Company's Board of Directors and consists of one member from each of the main shareholders (Globo and Embratel) and management. It examines issues relating to financial investments, debt and risk management, and refers matters for management approval, Pursuant to internal policy, the Company's financial earnings must come from operating cash flow rather than gains on financial markets. The results obtained by using internal controls to manage risks were satisfactory for the objectives proposed. 30 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 15. Financial instruments - Continued b) Fair Value The fair values and carrying amount of financial instruments are shown below: 06/30/2010 12/31/2009 Book value Fair value Book value Fair value Debentures  6th issue Perpetual Notes Global Notes 2020 Banco Inbursa S,A, Banco Itaú BBA - - Finame Other financial assets and liabilities have fair values approximated to their carrying amounts. The Companys debt fair values have been calculated based on the estimated cost to pay the outstanding obligations on June 30, 2010, which considered the contractual penalties applicable for early payments. Based on Managements estimation, debt agreements with similar characteristics, if issued on June 30, 2010, would have a higher effective interest rate when compared to the Companys current debt agreements considering the current market conditions. c) Risks that effectively raise the sensitivity of the business of the Company: Foreign exchange rate risk The Company's results are susceptible to exchange fluctuations, depending on the effects of exchange rate volatility on liabilities geared to foreign currencies, primarily the US dollar. Company income is generated in Brazilian reais, although the Company does have equipment and programming suppliers pegged to foreign currencies. The Companys interest exposure on June 30, 2010 is shown below: Debt in US dollars: Short-term: Interest on loans and financing Suppliers of equipment and other Programming Suppliers Long term: Loans and Financings Liabilities in American Dollars 31 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 15. Financial instruments - Continued c) Risks that effectively raise the sensitivity of the business of the Company - Continued Foreign exchange rate risk - Continued The Company acquired non-speculative derivative financing instruments to hedge its foreign currency exposure. The purpose of these transactions is to minimize the effects of variations in the exchange rate of the US dollar when settling short term transactions.Counterparties to the contracts are the banks: Bradesco, Goldman Sachs, Pactual, HSBC, Santander, JP Morgan, Votorantin and Standard. The Company only contracts foreign exchange hedges to protect part of the accounts payable to suppliers of imported equipment and future obligations for purchases not yet made, which are or will be geared to the US dollar, and payments of interest charges on short-term debt. For the period ending on June 30, 2010, the Company held a hedged position of R$ 493,836 in relation to interest on loans in foreign currency and commitments to suppliers, Part of the total debt in dollars refers to a loan from Banco Inbursa due between 2017 and 2019, Global Notes 2020 to maturity in 2020 and Perpetual Notes, which have no maturity date. Values of financial derivatives are summarized below: Description Reference value (notional) Fair Value Cumulative effect (current period) "Swaps" contracts 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Amount receivable / (received) Amount payable / (paid) Asset position Foreign currency 94,721 94,328 - - Liability position Ratios (Dollar vs,CDI) 59,897 68,556 - Rates (PRE) (NDF) 34,824 45,352 - The amount payable of R$ 2,571 is recognized in the "unrealized losses on derivatives" account on the balance sheet. During the period of six months ended on June 30, 2010 the Company recognized a loss of R$ 4,929, under the heading of gains (losses) on hedging/swaps. 32 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 15. Financial instruments - Continued c) Risks that effectively raise the sensitivity of the business of the Company - Continued Foreign exchange rate risk - Continued The following table shows the sensitivity analysis of the Companys management and effect of cash operations with financial derivative instruments outstanding on June 30, 2010: Scenario - currency appreciation (R$/ US$) and higher interbank rate (CDI) Operations Probable Scenario Adverse Scenario Remote Scenario Dollar vs. CDI NDF Scenario - depreciation of Brazilian currency (R$/ US$) and lower CDI rate Operations Probable Scenario Adverse Scenario Remote Scenario Dollar vs. CDI NDF 1  US. dollar (U $) vs. CDI On June 30, 2010, the Company has 51 contracts of this type, whose notional aggregate value is US$ 203,200 thousand due between July 2010 and July 2013, with an active position (bought) in dollars and a passive position (sold) in CDI, whose aim is to make the short-term debt, denominated in dollars, in a debt indexed to the CDI 33 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Foreign exchange rate risk Continued The probable scenario assumes an exchange rate of R$ 1.8076 US$ 1, and a CDI rate of 10.12% per annum, while the possible adverse scenario would be the Brazilian real appreciating against the dollar by 25% (R$ 1.3557), and a 25% (12.65%) increase in the CDI, generating a loss of R$ 90,322. For the remote adverse scenario, in which the Brazilian real appreciates 50% against the dollar (R$ 0.9038), with the CDI rate also rising 50% (15.18%), the Company would show a loss of R$ 182.148, in relation to the above mentioned outstanding contracts. The "possible" adverse scenario has the Brazilian real devalued against the dollar by 25% (R$ 2.2595) and the CDI rate falling 25% (7.59%), generating a gain of R$ 91,399. For the remote adverse scenario, in which there is a devaluation of the Brazilian real against the dollar of 50% (R$ 2.7114), with the CDI rate reduced 50% (5.06%), the Company would record a gain of R$ 185,155, in relation to the above mentioned outstanding contracts. 2  NDF (No-delivery Forward Contract) The Company holds fourteen contracts of this type with a total long position in dollars in the notional value of US$ 70,000 thousand maturing between July and December 2010. The probable scenario reflects the quotation on June 30, 2010, of R$ 1.8076/ US$ 1. The possible adverse scenario would involve appreciation of the Brazilian real against the dollar by 25% (R$ 1.3557) or the devaluation of the Brazilian real against the dollar of 25% (R$ 2.2595/ US$ 1), while the remote adverse scenario would involve the Brazilian real appreciating against the dollar by 50% (R$ 0.9038/ US$ 1) or the devaluation of the Brazilian real against the dollar by 50% (R$ 2.7114/ US$ 1). In the probable scenario of the Brazilian real appreciating, the Company would post a loss of R$ 1,278 if it had settled its contracts on June 30, 2010, while in the adverse scenario the Company would have a loss of R$ 32,815 and the remote scenario loss would be R$ 64,448. In the probable scenario of the Brazilian real depreciating, the Company would post a loss of R$ 1,278 if it had settled its contracts on June 30, 2010, while in the adverse scenario we would have a loss of R$ 30,450 and the remote scenario gain would be R$ 62,083. 34 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Foreign exchange rate risk Continued 2  NDF (No-delivery Forward Contract) - Continued On June 30, 2010, the Company holds no leveraged derivatives and no limits for determining the results of the US dollar appreciating or depreciating against the Brazilian real. Interest rate risk The Company's results are susceptible to fluctuations due to the volatility effects of interest rates on liabilities and assets pegged to floating interest rates (CDI and/or TJLP). The Company's exposure to fluctuating interest rates as of June 30, 2010 is shown below: Debentures  6th issue Finame Liability exposure Financial investments denominated in reais (cash equivalents) Exposure 35 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Credit Risk The financial instruments, which subject the Company to credit risks, are mainly represented by cash equivalents and receivables. The Company maintains cash and cash equivalents with a number of financial institutions and do not limit its exposure to one institution in particular, according to a formal policy. The Company also holds units in conservative-profile fixed-income investment funds. The funds' assets comprise government bonds and first-line private securities with low risk ratings as per the guidelines set by the Company. Management of the centralized fund's portfolio is provided by Itaú Unibanco Asset Management - Banco de Investimento S.A. Custody and control of the funds are under the responsibility of Banco Itaú, and risk management is performed by Risk Office. The Company's management believes the risk of not receiving amounts due from its counterparties is insignificant. The credit risk is concentrated in subscriber accounts receivable and is limited by the large number of subscribers that comprise the client base. Debt acceleration risk The Companys loan agreements, financing and debentures include the debt covenants normally applicable to these types of transactions, in relation to its complying with economic and financial indices, cash flow requirements and other. The Company has complied with these covenants and they do not restrict its ability to conduct its business in the normal course of operations. 36 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to financial statements June 30, 2010 (In thousands of reais) 15. Financial instruments  Continued c) Risks impacting the business of the Company  Continued Liquidity risk Liquidity risk is the risk of a shortfall of funds used for payment of debts, The table below shows payments required for financial liabilities on June 30, 2010. The amounts presented below include principal and interest payments calculated using the dollar exchange rate at June 30, 2010 (R$ 1.8015/US$ 1) for the debt denominated in US dollars (Global 2020 and Banco Inbursa). The debentures and bank credit notes (Banco Itaú BBA), which are denominated in Brazilian reais and are subject to interest based on the interbank rate (CDI), were forecasted based on the yield curve for their respective payment dates, in accordance with the indices provided by BM&FBOVESPA S.A. - Bolsa de Valores, Mercadorias e Futuros (Brazilian stock exchange). The Finame loan was estimated based on the long-term interest rate (TJLP) of 6.0% per year for the entire period. Year of Maturity FINAME Perpetual Notes Global Notes 2020 Banco Inbursa Debentures TOTAL - 2017-2020 60 - Total The table shows only the estimated interest payments for the Perpetual Notes, with principal being excluded as there is no maturity date. Interest payments for the US Dollar denominated debt (Global Notes 2020 and Perpetual Notes) include withholding taxes, is in accordance with the current law. 37 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 20, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
